1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     JUSTIN ODELL LANGFORD,                             Case No. 3:19-cv-00155-MMD-WGC

10                                      Plaintiff,               ORDER
            v.
11
      JAMES DZURENDA, et al.,
12
                                    Defendants.
13

14

15
     I.    DISCUSSION
16
           On March 20, 2019, Justin Odell Langford submitted to this Court an unsigned
17
     complaint that listed both himself and his father, Roger Dale Langford, as plaintiffs, and
18
     he submitted an application to proceed in forma pauperis for prisoners on behalf of Roger
19
     Dale Langford, who does not appear to be a prisoner. (ECF No. 1-1 at 1, 2; ECF No. 4).
20
           Pro se litigants have the right to plead and conduct their own cases personally.
21
     See 28 U.S.C. § 1654. However, pro se litigants have no authority to represent anyone
22
     other than themselves. See Cato v. United States, 70 F.3d 1103, 1105 n.1 (9th Cir. 1995);
23
     C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987). Therefore,
24
     Justin Odell Langford may not represent Roger Dale Langford. If Roger Dale Langford
25
     believes that any of his civil rights have been violated and wishes to sue anyone, he must
26
     do so in how own separate complaint. He may allege only claims that he has against a
27
     defendant and may not be represented by Justin Odell Langford. Any such complaint
28
                                                     1
1
     must be signed by Roger Dale Langford. Fed.R.Civ.P. 11(a). He must file such a
2
     complaint within 30 days of the date of this order.
3
            Furthermore, if Roger Dale Langford wishes to bring an action in this court, within
4
     30 days of the date of this order, he must either pay the full filing fee of $400 or file a true
5
     and complete application to proceed in forma pauperis for non-prisoners and must sign it
6
     under penalty of perjury.
7
     II.    CONCLUSION
8
            For the foregoing reasons, IT IS ORDERED that, within 30 days of the date of this
9
     order, if Roger Dale Langford wishes to pursue any legal claims, he shall file a signed
10
     amended complaint on behalf of himself only. If he files an amended complaint, he should
11
     use the approved form and he shall write the words “First Amended” above the words
12
     “Civil Rights Complaint” in the caption.
13
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Roger Dale
14
     Langford the approved form for filing a § 1983 complaint and instructions for the same,
15
     as well as a courtesy copy of ECF No. 1-1.
16
            IT IS FURTHER ORDERED that, within thirty (30) days from the date of this order,
17
     Plaintiff shall either: (1) file a fully true, complete, and signed application to proceed in
18
     forma pauperis for non-prisoners; or (2) pay the full filing fee of $400.
19
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
20
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
21
     document entitled information and instructions for filing an in forma pauperis application.
22
            IT IS FURTHER ORDERED that failure to timely comply with this order will result
23
     in dismissal of the action by Roger Dale Langford.
24
            DATED: March 22, 2019.
25

26
                                                 UNITED STATES MAGISTRATE JUDGE
27

28
                                                    2
